Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Restriction to one of the following inventions is required under 35 U.S.C. 121:  
        
     Ia.      Claims 2-4 and 101-12, drawn to power tool including a user interference configured to receive a third selection of a blade type after a display of a recommended blade type; and a first electronic processor configured to determine a recommended motor speed after the third selection; classified in class B23D 51/16.  
     Ib.      Claims 5 and 13, drawn to a power tool including a first electronic processor configured to increase a recommended motor speed as a softness of a selected type of material increases; classified in class B25F 59/001. 
     Ic.      Claims 6 and 14, drawn to a power tool including a first electronic processor configured to decrease a recommended motor speed as a number of teeth per unit of length type of a selected blade type increases;  classified in class B25F 5/00. 
Id.      Claims 7, 15 and 19, drawn to a power tool including a first electronic processor configured to determine a ramp up period for a motor;  classified in class B26D 51/10. 
     Ie.      Claims 8, 16 and 20, drawn to a power tool including a user interface of an external device configured to receive a user input to adjust a recommended motor speed to an adjusted motor speed;  classified in class B23D 49/006. 

                  It should be noted claims 1, 9 and 17-18 will be examined with the elected group.

Claim 1 link(s) inventions Ia-Ie, claim 9 links inventions Ia-Ie, and claim 17 links inventions Id-Ie. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s) 1, 9 and 17.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicant(s) are advised that if any claim presented in a In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
              The inventions are distinct, each from the other because of the following reasons:
2.       Inventions Ia-Ie are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, e.g., subcombination Ia has a separate utility such as it could be used without the above-mentioned features in inventions Ib-Ie. Conversely, each one of the subcombinations Ib-Ie  has a separate utility such as it could be used without the above-mentioned feature in invention Ia. See MPEP § 806.05(d).  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 
3.      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
         In this case, the search for each individual invention may overlap but they do not coincide identically throughout. Therefore, the search for the elected invention may not be sufficient for the other non-elected inventions. Therefore, 
4.        Applicant is advised that the reply to this requirement to be complete must include(i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
5.        The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
6.         Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on 

Conclusion
       8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  September 29, 2021